Citation Nr: 1243585	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  08-38 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for peripheral neuropathy of the extremities, to include as due to Agent Orange exposure. 

2.  Entitlement to service connection for peripheral neuropathy of the extremities, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The Veteran had active military service from August to September 1962 and May 1968 to February 1970.  He served in the Republic of Vietnam (RVN) from February 26, 1969 to February 23, 1970.   

This matter is before the Board of Veterans' Appeals  (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  By that rating action, the RO determined that new and material evidence had not been received to reopen a previously denied claim for service connection for peripheral neuropathy of the extremities, to include as due to Agent Orange exposure.  The Veteran appealed this rating action to the Board.

In September 2010, the Veteran at the RO testified at a Board videoconference hearing before the undersigned Veterans Law Judge in Washington. D.C. A copy of the hearing transcript has been associated with the claims files.  

In May 2011, the Board remanded the claim on appeal to the RO for additional substantive development.  Specifically, to obtain outstanding VA treatment records and to schedule the Veteran for a VA examination with an opinion to determine the etiology of his peripheral neuropathy.  The outstanding VA records have been obtained and are contained in the claims files.  VA examined the Veteran in June 2011.  A copy of the examination report is of record.  Thus, the requested development has been accomplished and the appeal has returned to the Board for further consideration. 




FINDINGS OF FACT

1.  The RO last finally denied the Veteran's claim for service connection for peripheral neuropathy, to include as due to Agent Orange exposure in a June 2002 unappealed rating decision.

2.  Evidence submitted since the RO's final June 2002 rating decision includes information pertaining to a fact necessary to substantiate the claim (i.e., evidence of a nexus between the Veteran's currently diagnosed peripheral neuropathy of the extremities and his presumed exposure to Agent Orange in the RVN), the absence of which was the basis of the previous denial, and raises a reasonable possibility of substantiating the underlying de novo claim. 

3.  The Veteran served in the RVN during the Vietnam Era from February 26, 1969 to February 23, 1970; thus, his exposure to Agent Orange is presumed.  

4.  The Veteran has not been diagnosed with acute and subacute peripheral neuropath--disabilities recognized by VA as being etiologically related to herbicide exposure. 

5.  The Veteran's peripheral neuropathy of the extremities was not present during active military service or for several decades thereafter and is not otherwise etiologically related thereto, to include the Veteran's presumed Agent Orange exposure. 


CONCLUSIONS OF LAW

1  The June 2002 rating decision, wherein the RO denied service connection for peripheral neuropathy of the extremities, to include as due to Agent Orange, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.105(a) (2012). 

2.  Evidence received since the June 2002 rating decision, wherein the RO denied service connection for peripheral neuropathy of the extremities, to include as due to Agent Orange exposure, is new and material. 38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(a) (2012). 

3.  The criteria for service connection for peripheral neuropathy of the extremities, to include as due to herbicide (Agent Orange) exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.313 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 
Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  Proper notification must also invite the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  See also Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 (2004).  In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the Federal Circuit held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required. 

The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  Id.   

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court established additional criteria as to the content of the notice to be provided in connection with a petition to reopen, requiring that VA provide a claim-specific and comprehensive definition of "new and material" evidence.  With respect to the new and material evidence claim on appeal, by a February 2008 letter, the RO informed the Veteran that his claim for service connection for peripheral neuropathy had been denied in a final June 2002 rating action.  The RO indicated that his claim had been denied because peripheral neuropathy did not first become manifest to a compensable degree within one (1) year of his last exposure to herbicides.  While the RO failed to advise the Veteran that in order to reopen his claim he could also submit evidence showing that his peripheral neuropathy had been attributed to his in-service Agent Orange exposure, the Veteran is not prejudiced by this omission because the Board is reopening the previously denied claim in the analysis below.  See Bernard v. Brown, 4 Vet. App. 384 (1993). The Board finds that this notice satisfies the requirements of Kent with respect to the new and material evidence claim on appeal. 

Regarding the underlying claim for service connection for peripheral neuropathy, to include as due to Agent Orange exposure, December 2008 Statement of the Case (SOC) reflects that the RO "de facto" considered the service connection claim on a de novo basis.  Specifically, the RO reopened the previously denied claim for service connection for peripheral neuropathy, to include as due to Agent Orange exposure and denied the de novo claim on the merits.  In addressing the de novo claim for service connection for peripheral neuropathy, to include as due to Agent Orange exposure , the RO found that there was no evidence that the Veteran's bilateral peripheral neuropathy had been occurred in or was caused by active military service; or, that it became manifest to a compensable degree within one (1) year of the Veteran's last exposure to Agent Orange.  The Veteran was also provided with the laws and regulations applicable to service connection.  (See December 2008 SOC, pages (pgs.) 15-24)).  In addition, at the hearing before the undersigned, the Veteran discussed the merits of the service connection claim (i.e., whether he had peripheral neuropathy that was a result of his in-service Agent Orange exposure) (Transcript (T.) at page (pg.) 21)).  Thus, the Veteran has evidenced his actual knowledge of the requirements for establishing service connection by associating his peripheral neuropathy to his presumed in-service Agent Orange exposure.  Thus, the Board's proceeding with the merits of the claim for service connection for peripheral neuropathy, to include as due to Agent Orange exposure without a remand to the RO will not prejudice the Veteran.  Bernard, supra. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim (those five elements include:  Veteran status, existence of a disability, connection between the Veteran's service and that disability, degree of disability, and effective date pertaining to the disability).  The RO informed the Veteran of the Dingess elements with respect to the claim on appeal via the above-cited February 2008 letter.  

The RO has also taken appropriate action to comply with the duty to assist the Veteran with the development of the claim.  The Veteran's service treatment records from his periods of active military service, as well as VA and private treatment and examination records, have been associated with the claims files.  In addition, in September 2010, the Veteran testified before the undersigned concerning his claim.  A copy of the hearing transcript is contained in the claims files.  In May 2011, the Board remanded the claims to obtain additional VA treatment records of the Veteran and to provide him with an additional VA examination in order to determine the etiology of his peripheral neuropathy.  Thereafter, VA treatment records, dating from April 2009 to June 2011 were obtained and associated with the claims files.  VA examined the Veteran in June 2011 to determine the etiology of his peripheral neuropathy.  A copy of the examination report is of record.  The Board finds that all of the additional development was completed.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Board finds the June 2011 VA examination report is sufficient to rely on to answer medical questions involved in deciding the issue on appeal.  It was a thorough and contemporaneous examination of the Veteran that took into account records of in-service treatment, his contentions, post-service examination and treatment.  The Veteran has not indicated that he has any further evidence to submit to VA, or that he is aware of any evidence which VA needs to obtain.  The claims files do not contain any indication that any additional evidence exists that has a bearing on this case that has not been obtained.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, and made reasonable efforts to obtain, all evidence that might be relevant to the issue herein decided, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2012).


II. Legal Analysis

New and Material Analysis

The Veteran seeks to reopen a previously denied claim for service connection for peripheral neuropathy of the extremities.  He maintains that his currently diagnosed peripheral neuropathy of the extremities is the result of exposure to Agent Orange during his active military service in the RVN.

Having carefully considered the evidence in light of the applicable law, the Board finds that new and material evidence has been submitted, and the petition to reopen the Veteran's previously denied claim for service connection for peripheral neuropathy of the extremities is reopened.

In February 2002, the Veteran filed his initial claim for VA compensation for peripheral neuropathy.  (See VA Form 21-526, Veteran's Application for Compensation and/or Pension, received by the RO in February 2002).  By a June 2002 rating action, the RO denied service connection for peripheral neuropathy of the extremities, based, in part, on the absence of competent medical evidence linking the above-cited disorder to the Veteran's period of active military service.  A notice of disagreement was not received within one year of notification of this rating decision; thus it became "final" under 38 U.S.C.A. § 7105(c). 

Once a denial of a claim of service connection has become final, it cannot subsequently be reopened unless new and material evidence has been presented. 38 U.S.C.A. § 5108.  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011). 

Whether new and material evidence is submitted is a jurisdictional test - if such evidence is not submitted, then the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the previously denied claim for service connection for peripheral neuropathy of the extremities, to include as due to Agent Orange exposure.  The evidence received subsequent to the final June 2002 rating action is presumed credible for the purposes of reopening the   Veteran's claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also Robinette  v. Brown, 8 Vet. App. 69, 75-76 (1995). 

In January 2008, the RO received the Veteran's petition to reopen his previously denied claim for service connection for peripheral neuropathy, to include as due to Agent Orange exposure.  (See VA Form 21-526, Veteran's Application for Compensation and/or Pension, received by the RO in January 2008).  

Evidence received since the final June 2002 rating decision includes private and VA examination and treatment records, dating from November 2004 to June 2011, and statements and hearing testimony of the Veteran.  This evidence includes, but is not limited to, April and September 2008 VA physicians' impressions that the Veteran had sensory peripheral neuropathy that was associated with Agent Orange [exposure] and a history of Agent Orange exposure, respectively.  A July 2009 VA treatment report contains a notation that the Veteran's past medial history included peripheral neuropathy (possibly related to Agent Orange exposure).  (See VA treatment reports, dated in April and September 2008 and February 2009).  

The above-cited VA examiners' statements and medical history notation are new because they were not of record at the time of the RO's final June 2002 rating decision.  These statements are also material because they relate to an unestablished fact and basis of the RO's prior June 2002 denial:  the absence of evidence establishing a link between the Veteran's current peripheral neuropathy of the extremities to his presumed in-service Agent Orange exposure.  

The evidence received since the final June 2002 rating action satisfies the low threshold that would trigger VA's duty to get an examination, and as such raise a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2011); see 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  New and material evidence having been received, the claim for service connection for peripheral neuropathy, to include as due to Agent Orange exposure is reopened.   As the Board has reopened the claim for service connection for peripheral neuropathy of the extremities, to include as due to Agent Orange in the analysis above, it will now addressed the claim on its merits. 

Merits Analysis 

The Veteran seeks service connection for peripheral neuropathy.  He maintains that his currently diagnosed peripheral neuropathy is the result of having been exposed to Agent Orange during active military service in the RVN.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303.

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, to prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A veteran, who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides. 38 C.F.R. §§ 3.307 , 3.309.  In this case, the National Personnel Records Center (NPRC) indicated that the Veteran had served in the RVN from February 26, 1969 to February 23, 1970.  Thus, as the NPRC has determined that the Veteran had served in the RVN during his period of active military service, his exposure to Agent Orange is presumed.  Id.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected even though there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e). 

Effective August 31, 2010, this regulation was amended to allow such presumptive service connection to be granted for ischemic heart disease, Parkinson's disease and hairy cell leukemia and other chronic B-cell leukemias. See 75 Fed. Reg. 53,202  (August 31, 2010). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii). 

The term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e). 
VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  Notice, 59 Fed. Reg. 341, 346 (1994), 61 Fed. Reg. 41,442, 41,449 and 57, 86, 57,589 (1996), and 67 Fed. Reg. 42,600, 42,608 (2002). 

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11  (1991), a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Board finds that the preponderance of the evidence of record is against the claim for service connection for peripheral neuropathy of the extremities, to include as due to Agent Orange exposure because the Veteran does not meet the regulatory definition of acute or subacute peripheral neuropathy; his peripheral neuropathy did not resolve within two years of its onset in the late 1990s.  There is also no evidence that establishes an etiological link between his peripheral neuropathy of the extremities and his presumed in-service exposure to Agent Orange.

The Veteran's service treatment records do not reflect treatment for, or complaints referable to, any neurological deficits or disabilities.  A September 1962 service examination report reflects that all of the Veteran's systems were evaluated as "normal" with the exception of the Veteran's abdomen and viscera; he was found to have had an inguinal, indirect, hernia.  On an accompanying Report of Medical History, the Veteran denied having any paralysis.  He indicated that he had not experienced any significant illness or injury since he was previously examined in August 1962.  In October 1968, the Veteran complained of pain on the balls of his feet.  An assessment of mild callus formation was entered.  A December 1968 service examination report reflects that all of the Veteran's systems were evaluated as "normal" with the exception of scars on his left forehead and left upper leg.  On an accompanying Report of Medical History, the Veteran denied having had any paralysis.  A February 1970 service separation examination report reflects that all of the Veteran's systems were evaluated as "normal."  On an accompanying Report of Medical History, the Veteran denied having had any paralysis.  

As noted above, the evidence of record shows that the Veteran was initially diagnosed with primarily sensory peripheral neuropathy in mid-January 1999.  At that time, the Veteran was seen at a private medical clinic and gave a 1-year history of having a tingling/shocking sensation in his arms and legs (i.e., January 1998).  He denied any chemical exposure or history of peripheral neuropathy.  After a physical evaluation of the Veteran, the examining physician entered a diagnosis of primarily sensory peripheral neuropathy.  After laboratory and electromyography (EMG) tests, an impression of evidence of a length-dependent, mixed axonal and demyelinating motor peripheral neuropathy was entered in late January 1999.  (See reports, prepared by the Mayo Clinic, dated in January 1999).  A private EMG test of the right lower extremity and right median response performed in January 2004 showed continued electrophysiologic evidence of a length-dependent, predominantly axonal sensorimotor peripheral neuropathy.  (See January 2004 EMG report, prepared by the Mayo Clinic).  Subsequent VA and private treatment and examination reports reflect that the Veteran has continued to have been diagnosed as having peripheral neuropathy.  (See April 2009 and March 2011 VA treatment reports and June 2011 VA examination report).  As the Veteran's claimed condition is shown to have onset many years after his discharge from service in 1970, peripheral neuropathy of the extremities was not shown to have had onset in service. 

In addition, the Veteran has been found to have current peripheral neuropathy, but it does not meet the regulatory definition of acute or subacute peripheral neuropathy because it did not resolve within two years of onset in 1999. The undisputed evidence shows that it has existed since at least since the late 1990s.  Thus, presumptive service connection on the basis of herbicide exposure is; therefore, not warranted.

Thus, the crux of the Veteran's claims hinge on whether there is competent and probative medical evidence showing that the Veteran's currently diagnosed peripheral neuropathy of the extremities is related to his presumed in-service benzene exposure.   There are VA and private medical opinions that are supportive of and against the claim. 

Evidence in support of the claim includes an April 2008 VA examiner's opinion that the Veteran had sensory peripheral neuropathy that was confirmed by electromyogram and nerve conduction study that was associated with Agent Orange.  In September 2008, a VA physician entered an impression of "Sensory peripheral neuropathy with history of Agent Orange exposure."  Neither the April 2008 or the August 2008 VA examiner provided any further rationale as to their respective opinion and impression, respectively.  (See April and September 2008 VA examination and treatment reports, respectively).  Both of these opinions are of  little probative value, because neither VA physician provided any rationale or supporting information for their respective opinions,  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008) (holding that the probative value of a medical opinion is dependent on the rationale provided).  

The August 2008 VA physician re-evaluated the Veteran in January 2009.  At that time, she entered an impression of peripheral neuropathy of an unknown etiology with resultant difficulty with balance.  (This same VA examiner entered a similar assessment in April 2009).  When seen at the VA clinic in February 2009, a VA physician's assessment was that the Veteran had "Peripheral neuropathy, severe, possibly secondary to Agent Orange exposure."  (See January and February 2009 VA treatment reports, respectively).  A July 2009 VA treatment note reflects that the Veteran's past medical history included, but was not limited to, peripheral neuropathy (possibly related to Agent Orange exposure).  (See VA treatment report, dated in early July 2009).  The Board finds the VA physicians' respective impressions and assessments to be of little probative value because they are either inconclusive (January 2009) or speculative and equivocal (February and July 2009) on the relationship between the Veteran's peripheral neuropathy and his presumed in-service Agent Orange exposure.  There are a line of precedent cases discussing the lesser probative value of opinions like this that are equivocal, in various contexts, which essentially state that it is possible that what posited is true. See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Perman v. Brown, 5 Vet. App. 227, 241 (1993); Winsett v. West, 11 Vet. App. 420, 424 (1998).  See, too, Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty). 

Greater probative value is placed on the June 2011 VA examiner's opinion that is against the claim.  The VA examiner reviewed the claims files and provided comment on the above-cited STRs; the Veteran's initial claim for VA compensation for unrelated disabilities, received by the RO in March 1970; and a May 1970 VA examination report, which did not disclose any neurologic abnormalities of the Veteran; and, treatment records, prepared by the Mayo Clinic.  After a review of the above-cited evidence and physical evaluation of the Veteran, the June 2011 VA examiner concluded that "it is less likely than not that peripheral neuropathy is due to military service or any incident thereof including presumed exposure to Agent Orange therein or related to any symptoms that the Veteran indentified as having had or an event that occurred during service that might not be reflected in the service medical records."  

The VA examiner provided the following reasons for his conclusion:  (i) There was no medical records to suggest the peripheral neuropathy began within one year of the Veteran's last exposure to herbicides; (ii) Service medical records showed normal clinical evaluation of the Veteran's lower extremities; feet; upper extremities; and, neurological system at the time of separation; (iii) The in-service documentation regarding foot pain reported callus formation as its cause; (iv) Service separation examination in 1970 did not note any neurological deficits and reported a normal gait; (v) January 1999 report, prepared by the Mayo Clinic, reflecting that the Veteran had experienced tingling and shocking sensation in his legs and arms for the previous year (i.e., January 1998); (vi) VA medical records, dated in 2009, reflecting that the etiology of the Veteran's peripheral neuropathy was unknown; and, (vii) April 2008 VA examiner's general statement that peripheral neuropathy was associated with Agent Orange exposure was not specific to the Veteran's case and was provided without a access to his claims files, specifically his service treatment records.  (See June 2011 VA examination report).  The Board finds the June 2011 VA examiner's opinion to be the most probative medical evidence on the issue of whether the Veteran has peripheral neuropathy as due to his presumed in-service Agent Orange exposure because the VA examiner provided an extensive rationale for his conclusion and it is consistent with the Veteran's service and post-service neurological history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

As to the Veteran's contention that his currently diagnosed peripheral neuropathy of the extremities is a result of his presumed in-service Agent Orange exposure, such opinions are not medically competent.  To the extent that any such reports bear upon the question as to the etiology of his peripheral neuropathy of the extremities, they have been investigated by VA and found without merit.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As to any contention that the Veteran might proffer as to continuity of symptomatology of his peripheral neuropathy since his period of military service in the RVN, the Board finds not credible.  The Veteran is competent to report these symptoms and their history, but his reports are contradicted by the private treatment records showing he sought treatment for neurological-related complaints in the late 1990s.  In fact, when seen at the Mayo Clinic in January 1999, the Veteran denied any history of peripheral neuropathy and chemical exposure.  The Board finds this statement more probative than later unsupported statements made in conjunction with a claim for VA compensation benefits.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Given the specificity of his earlier reports, the Board finds that the current reports of a continuity of symptoms dating to service, or within a year of service, are not credible.
Thus, in the absence of competent, credible and probative evidence linking the current peripheral neuropathy to service, including herbicide exposure, the weight of the evidence is against the claim.  Reasonable doubt does not arise, and the claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for peripheral neuropathy of the extremities, to include as due to  Agent Orange exposure is reopened. 

Service connection for peripheral neuropathy of the extremities, to include as due to Agent Orange exposure is denied. 



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


